DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 02/18/2021, the following has occurred: Claims 26-30 have been amended. Claim 31 has been newly added. Claims 1-25 have been withdrawn from consideration.
Claims 26-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "resilient material" in claim 30 is a relative term which renders the claim indefinite.  The term "resilient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 31 is rejected due to dependency on claim 30.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26-28 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated over Jinzhao (US 20130068751 A1). 

Regarding claim 26, Jinzhao discloses a countertop appliance (electric griddle, abstract) having a cooking surface temperature control (par. 0035), the countertop appliance comprising: a cooking surface (pan body 1 with a cooking surface) in conductive heating communication with a projecting rib (heat transfer rod 9 that stretches out from the pan body 1, Fig. 4, par. 0035); 
a resistive heating element (heating element, claim 8; resistive heating is understood to mean under its broadest interpretation to be a process by which the passage of an electric current through a conductor produces heat) configured to heat the cooking surface and projecting rib (heat transfer rod is attached to the pan body, enabling the pan body to directly heat the rod, par. 0007); 

a temperature conducting member (metallic coupler 10)  in direct contact with the projecting rib (metallic coupler 10 can compress tightly around the heat transfer rod 9, par. 36) and a temperature sensor (temperature sensing chip 301, metallic coupler can conduct heat to the chip, where it is understood by the examiner that the coupler is in direct contact with the chip in order for heat conduction to occur, par. 36), the temperature sensor not being in direct contact with the projecting rib during use (the metallic coupler can conduct heat to the sensing chip 301 even when the heat transfer rod is not in contact with the sensing chip, par. 36; where the heating device is capable of being in use while the heat rod is not in contact with the sensing chip since the metallic coupler is still conducting heat to the sensing chip to prevent dry heating, par. 36); 
and a thermostat (thermostat 3) configured to adjust the electrical output to minimize a difference between the desired temperature setpoint and an actual temperature of the cooking surface based on the received temperature information (where the rod is in contact with the thermostat to enable precise temperature control, where it is understood that more accurate readings of the actual temperature allow the thermostat to be able to precisely control the amount of heat in order to reach the desired temperature set by the knob, i.e minimizing the difference between actual and desired temperature, par. 7).  
Further, it is understood, claim 26 includes a functional language recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner 
Regarding claim 27, Jinzhao discloses the countertop appliance of claim 26, wherein the temperature sensor is thermally coupled to the projecting rib by the temperature conducting member (heat transfer rod is in direct contact with the metallic coupler which can conduct heat to the sensing chip, par. 36) which transfers the actual temperature of the cooking surface in real time (heat transfer rod is attached to the pan body, enabling the pan body to directly heat the rod, then metallic coupler, and finally the sensing chip, par. 7 and par. 36) .  
Regarding claim 28, Jinzhao discloses the countertop appliance of claim 26, wherein Jinzhao in view of Weiss discloses the countertop appliance is at least one of a griddle (electric griddle, abstract), skillet, slow cooker, or multi-cooker.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jinzhao in view of Weiss et al. (US 6109784 A).
Regarding claim 29, Jinzhao discloses the countertop appliance of claim 26, except wherein the temperature conducting member is constructed from a material having a low thermal capacitanc
Weiss teaches a digital thermometer with a temperature sensor (title) wherein the temperature conducting member is constructed from a material having a low thermal capacitance (sensor sheath 3, has a low thermal capacitance so it does not affect the temperature response of the temperature sensor, Col 5 lines 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinzhao to incorporate the teachings of Weiss and use a low thermal capacitance temperature conducting member. Doing so would have the benefit of not affecting the temperature response of the temperature sensor and preventing heating overshoot (Col 5 lines 53-56, Weiss).
Regarding claim 30, Jinzhao in view of Weiss discloses the countertop appliance of claim 29, wherein the conducting member is formed from a resilient material (metallic coupler 10 is made from a metal, which under the broadest reasonable interpretation of resilient could be considered resilient) which remains in contact with the projecting rib (metallic coupler 10 has prongs that remain in close contact with the heat transfer rod, claim 6).  
Regarding claim 31, Jinzhao in view of Weiss discloses the countertop appliance of claim 30, wherein the conducting member is sandwiched between (metallic coupler is between the temperature sensing chip 301 and the hole 11 of upper 201 and lower shell 202, see annotated drawing)  the temperature sensor and a housing member (inserting hole 11 of upper 201 and .

    PNG
    media_image1.png
    715
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    643
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed in Remarks on 02/18/2021, with regards to the U.S.C 112 rejection have been fully considered and they are persuasive. The rejections have been widthdrawn. However, upon further consideration, a new 112(b) rejection is made in view of the amended claim 30 which recites “resilient material.” See rejection above.
Applicant's arguments filed in Remarks on 02/18/2021, with regards to the U.S.C 102 rejection have been fully considered and they are not persuasive. See rejection above. 
claim 26 to read that the conducting member was in direct contact with the projecting rib and the temperature sensor, and that the temperature sensor was not in direct contact with the projecting rib during use. However, Jinzhao already had a metallic coupler (conducting member) that directly contacts the heating rod (projecting rib) and the coupler was connected to the temperature sensing chip (temperature sensor). Additionally, Jinzhao states in paragraph 36 that the temperature sensing chip is capable of measuring temperature when the heating rod was NOT in contact with the temperature sensing chip but in contact with the metallic coupler, which is what they called “dry heating”.
Applicant's arguments filed in Remarks on 02/18/2021, with regards to the U.S.C 103 rejection of Jinzhao in view of Weiss have been fully considered and they are not persuasive. 
Weiss has a low thermal capacitance material to prevent temperature overshoot and to reduce the time delay between the first temperature and the second temperature, where part of this time delay (also considered temperature response) is due to the material’s thermal capacitance, i.e. heat retention (Col 6, lines 61-67, Weiss).
Applicant’s use of low thermal capacitance is to “minimize heat retention to avoid coloring a perceived actual temperature of the cooking surface,” as stated in para. 7 of the specification. The material’s ability to retain heat influences the time between the material’s transient heating/cooling phase and when it reaches steady state temperature. In both cases, Weiss’s and the Applicant’s, the low thermal capacitance material reduces the temperature response, therefore applicant’s argument is found not persuasive and the rejection is maintained. 
Applicant amended claim 29 to include, “a material having a low thermal capacitance,” and claim 30 to include, “a resilient material”. Jinzhao in view of Weiss renders both amended limitation obvious, additionally, “resilient material” is a relative word.
Applicant added claim 31, however Jinzhao in view of Weiss renders the claim obvious. The metallic coupler taught by Jinzhao flexes when contacting the rod (claim 6, Jinzhao). Additionally, the coupler can still conduct heat to the sensing chip even when the heat transfer rod 9 is not in contact with the chip (par. 36); therefore it is understood that the flexing of the coupler’s prongs does not affect its direct contact with the sensing chip

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761